Citation Nr: 1430746	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  12-21 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral ankle disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to March 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  


FINDING OF FACT

The Veteran's current bilateral ankle tendonitis is as likely as not etiologically related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral ankle tendonitis have been met.  §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a bilateral ankle disability on the basis that such disability is related to his active service; specifically, he has asserted that the claimed disability is etiologically related to left and right in-service ankle sprains.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

A review of the Veteran's STRs shows that in July 1985 he was treated for a grade I ankle sprain after injuring his left ankle playing basketball.  At that time, the Veteran was instructed to return for care if his injury did not improve; there is no indication from the STRs that he sought follow-up treatment.  A subsequent July 1987 STR shows that the Veteran sustained a right ankle sprain while playing basketball and was treated with crutches and advised to elevate and ice his ankle.  There is no indication that the Veteran sought follow-up treatment for his right ankle sprain. 

Additional STRs show that on January 1986 and August 1995 periodic physical examination, the Veteran's lower extremities and feet were normal on clinical evaluation.  A May 1994 STR shows that the Veteran had a cyst surgically removed from the top of his left foot and was placed on a physical profile for a few weeks while recovering.  On the Veteran's October 2001 retirement evaluation, he reported that he was in very good health and taking no medications.  He did not report any residual symptoms related to his left or right ankle sprains or from the 1994 left foot cyst removal.  

In support of his claim, the Veteran submitted a January 2010 letter from his private physician who reported that the Veteran had discomfort in the "ankle," but that x-rays were normal.  The private physician stated that he had conducted a review of the Veteran's military records, which documented a history of injuries.  The private physician opined that it was at least as likely as not that the Veteran's ankle pain was related to activity in service, or the result of injury that he had in service.  The Board notes that the Veteran's private physician did not provide a rationale for his opinion, nor did he actually assign the Veteran a diagnosis of a bilateral ankle disability.  As such, the January 2010 letter is inadequate for rating purposes and not probative evidence in this matter.  

The Veteran was afforded a VA examination in April 2010.  At that time, it was noted that the Veteran had sustained sprains to both of his ankles while in service, but that he received no current treatment for such injuries.  X-rays of the bilateral ankles revealed no radiographically significant findings and Achilles' tendon that were grossly normal.  After examination, the Veteran was assigned diagnoses of right and left ankle tendonitis.  The examiner opined that the Veteran's bilateral ankle tendonitis was less likely than not caused by or a result of an ankle sprain during active service as it was unlikely that the current objective findings would have been caused by the level of ankle sprains the Veteran sustained on active service. 

Following his VA examination, in August 2012, the Veteran submitted a letter from another private provider who stated that the Veteran was suffering from chronic bilateral ankle tendonitis that he developed while on active service.  

The medical evidence of record, specifically the April 2010 VA examination, establishes a diagnosis of a current bilateral ankle disability.  Further, the Board notes that the Veteran's STRs show that, while on active service, he sustained a 1985 injury to his left ankle and a 1987 injury to his right ankle.  What remains for consideration is whether the Veteran's currently diagnosed bilateral ankle tendonitis is related to his active service, to include the left and right ankle sprains therein.  

The evidence of record suggests that the in-service ankle injuries were acute and resolved with prescribed treatment.  In this regard, the Board notes that the Veteran's STRs are silent for any additional complaints, findings, treatment, or diagnoses related to either ankle and the Veteran did not report any problems with his ankles at the time of his October 2001 retirement evaluation (more than 14 years following his in-service injuries).  Further, there is no indication that the Veteran sought regular treatment for, or was diagnosed with, a bilateral ankle disability until 2010.   

However, what remains for consideration is whether the Veteran's post-service, current bilateral ankle disability could, in the absence of continuity since service, be somehow otherwise related to his service.  On this point, there are two medical opinions.  On the one hand, the April 2010 VA examiner opined that such disability was less likely than not related to the Veteran's service, and the ankle sprains therein, as the Veteran's in-service ankle sprains were not at a level that would likely result in his current diagnosis of bilateral ankle tendonitis.  On the other hand, the 2012 medical opinion concludes the opposite.

The 2012 medical opinion is far from perfect, as there was no explanation of rationale.  However, to the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  As the Court recently noted: 

[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.  

Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014).

Based on the foregoing, the Board finds that the evidence is in equipoise for the Veteran's claim of entitlement to service connection for a bilateral ankle disability, and it is granted.


ORDER

Entitlement to service connection for bilateral ankle tendonitis is granted.


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


